Title: To James Madison from Joshua Barney and Others, 13 March 1794
From: Barney, Joshua
To: Madison, James


Sir,
Kingston, Jamaica March 13th. 1794
The American Masters of vessels now Forcibly detained here being occasionally Assembled for the purpose of mutual communications and comparison of Sentiments on their present Distressed situation. A Gazette from the United States was Introduced which contained the Resolutions by you proposed to the house of Representatives Jany 3d last, which were read with universal applause, and as the least token of their gratitude it was proposed that an address should be drawn up expressive of their sense of the propriety and expedience of the Resolutions, and particularly of their most sincere thanks to you who had proposed public redress that imediately affected and in fact alleviated their Grievances, this was unanimously agreed to, and the address which we now have the honor to inclose herewith prepared and signed, and we the undersigned were appointed to transmit the same to you. We with pleasure reflect that while we discharge the duty required by our confreres we have an opportunity to assure you of our Zeal and attachment to the Interests of our Country, and with how much satisfaction we would embrace any occasion to convince you of our readiness to render you any Services And are with Sentiments of the Most profound respect & Veneration Sir Your Most Obt. & Very Hble Servts.

Joshua Barney
Fred Folger
Wm. McIntire

 
[Enclosure]
Sir,
Kingston Jamaica 9th. March 1794
Seperated from our Country by the Illegal intervention of Force, detained in an unwholesome climate, by a designed procrastination of Justice, it has been through the medium of the public prints from America that we have been favored with your patriotick speech, and wise resolutions, proposed to the House of Representitives of the United States, the third of January last, when the pleasing, gratefull Accents resounded through our unfortunate little Circle, each congenial heart seemed to bound with Joy, and universal cheerfullness overspread each mind, for a moment our sufferings were forgotten, Native and Artless professions of Attachment to our Country fell from every tongue, Expressions of the most lively gratitude, and thankfulness succeeded, for the man, who was so sensible of the Dignity and Independance of his Country, and who could trace out the only true road to preserve it.
Sentiments of Honour, Justice, and public spirit so Manifestly displayed, exact our warmest thanks and merit our eternal gratitude.
It is not expected that persons of our profession should be acquainted with Affairs of State, or the policy of Nations but at the same time we trust we possess sufficient decernment to know where we are well treated and where not, and our various converse with the different Nations of the World afford us peculiar advantages to learn their Temper.
The Wisdom and Seasonable propriety of the resolutions were obvious to every thinking man, and it was the opinion that sound policy and the true interest of the United States dictates the measures therein contemplated.
Permit us Sir, to think with you, that by a course of self denial, to which every good Citizen would cheerfully Submit, we could make our enemies feel the effects of our power, and to that portion of annoyance and distress we could produce by a complete interdiction on our exports, added to what we can do by the spirit and activity of our citizens, we are fully perswaded we possess the means to exact respect from any Nation.
We want words to express our unfeigned thanks for the manly, Just, and dignified manner in which you vindicate our individual rights, when invaded from any quarter, and recommending public repariation when protection could not be extended.

To some it might be cause of discouragement, to be a Member of any Government that cannot afford complete protection to every Citizen, but we shall bear our wrongs with patience and becoming fortitude, no trials, no sufferings we can experience shall ever waver our Indivisable attachment to our Country, and we hold our lives ready to sacrafice when her cause requires it, we are perswaded of her good will to protect us, but at the same time we know her incompetancy at the present moment, and we sincerely lament the cause.
In conclusion we beg leave to add our most sincere wishes that you may enjoy health and serenity of mind, & that you experience that portion of happiness to which your Virtue and Patriotism so Justly entitles you.
With a Just sense of the exalted station which you so honourably fill, with the greatest reverence for your superior abilities, and sincere veneration for your uniform attachment to the welfare of your Country, and a gratefull remembrance of your labours in public Life, we most fervently pray for your preservation, with these sentiments we subscribe ourselves, Your most Obedient Humble Servants.
Joshua Barney
[and twenty-one others]

